


Exhibit 10.1




FIRST AMENDMENT TO AMENDED AND RESTATED
REVOLVING CREDIT AND SECURITY AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT (this "Amendment") dated as of February 16, 2016, is made by and among
the BORROWERS party hereto (the "Borrowers"), the GUARANTORS party hereto (the
"Guarantors"), the financial institutions party hereto as LENDERS (collectively,
"Lenders" and each individually a "Lender") and PNC BANK, NATIONAL ASSOCIATION
("PNC"), as agent for the Lenders (PNC, in such capacity, "Agent"), and J.P.
MORGAN EUROPE LIMITED ("JPM Europe"), as European agent for the Lenders (JPM
Europe, in such capacity, the "European Agent").
WITNESSETH:
WHEREAS, the Borrowers, the Guarantors, the Lenders, the Agent and the European
Agent are parties to that certain Amended and Restated Revolving Credit and
Security Agreement, dated as of September 30, 2015 (the "Credit Agreement"); and
WHEREAS, the Borrowers and the Guarantors have requested the Lenders to make
certain amendments and other accommodations to the Credit Agreement as more
fully set forth herein. The Lenders have agreed to such amendments and
accommodations, subject to the terms and conditions set forth in this Amendment.
NOW THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:
1.Recitals. The foregoing recitals are incorporated herein by reference.
2.    Defined Terms. Capitalized terms not otherwise defined in this Amendment
have the meanings given to them in the Credit Agreement.
3.    Amendment of Section 1.2 – Added Definitions. The following definitions
are hereby added in Section 1.2 of the Credit Agreement in their appropriate
alphanumeric positions:
2021 Convertible Notes shall mean the Company's unsecured senior convertible
notes, issued in 2016 and due in 2021, in the aggregate original principal
amount not to exceed $150,000,000 which may be guarantied by certain of the Loan
Parties.
2021 Convertible Notes Call Spread Transaction shall mean all 2021 Convertible
Notes Hedge Transactions and all 2021 Convertible Notes Warrant Transactions.
2021 Convertible Notes Hedge Transaction shall mean any call option (or
substantially equivalent derivative transaction) on the Company's common shares
(including, for the avoidance of doubt, any call option that may be settled in
whole or in part in cash) purchased by the Company substantially concurrently
with, and in connection with, any issuance or issuances of the 2021 Convertible
Notes; provided that the purchase price




--------------------------------------------------------------------------------




for such 2021 Convertible Notes Hedge Transaction, less the proceeds received by
the Company from the sale of any related 2021 Convertible Notes Warrant
Transaction, does not exceed the net proceeds received by the Company from the
sale of the related 2021 Convertible Notes.
2021 Convertible Notes Warrant Transaction shall mean any call option on, or any
warrant or right to purchase (or substantially equivalent derivative
transaction), the Company's common shares (including, for the avoidance of
doubt, any net share settled call option or warrant) sold by the Company
substantially concurrently with, and in connection with, the purchase by the
Company of any 2021 Convertible Notes Hedge Transaction.
First Amendment Closing Date shall mean February 16, 2016.
Permitted Acquisition shall mean a purchase or other acquisition by the Company
or one of its wholly-owned Subsidiaries of all of the Equity Interests in, or
all or substantially all of the property of, or any division of, any Person
that, upon the consummation thereof, will be wholly-owned directly by the
Company or one or more of its wholly-owned Subsidiaries (including as a result
of a merger or consolidation) where such purchase or purchases or other
acquisition shall meet the following requirements:
(i)    the board of directors or other equivalent governing body of the target
of such purchase or acquisition shall have approved the Permitted Acquisition
(to the extent such approval is required) and in any event such purchase or
acquisition is duly authorized;
(ii)    the target of such purchase or other acquisition is in the same lines of
business as, or lines of business substantially related or incidental to the
principal business of, the Company;
(iii)    any Subsidiary created or acquired in connection with such Permitted
Acquisition complies with the requirements of Section 7.12;
(iv)    the total cash and non-cash consideration (including the fair market
value of all indemnities, earnouts and other contingent payment obligations to,
and the aggregate amounts paid or to be paid under non-compete, consulting and
other affiliated agreements with the sellers thereof, all write-downs of
property and reserves for liabilities with respect thereto and all assumptions
of debt, liabilities and other obligations in connection therewith) paid by or
on behalf of the Company and its Subsidiaries for any such purchase or other
acquisition, when aggregated with the total cash and non-cash consideration paid
by or on behalf of the Company and its Subsidiaries for all other purchases and
other acquisitions made by the Company and its Subsidiaries pursuant to
Section 7.1(a), shall not exceed $30,000,000 in the aggregate during the Term;
(v)    immediately before and after giving effect to such purchase or
acquisition, (a) no Default or Event of Default shall have occurred and be c




--------------------------------------------------------------------------------




ontinuing, and (b) US-Canada Undrawn Availability shall not be less than
US-Canada Undrawn Availability Test Amount; and
(vi)    the Company shall have delivered to the Agent at least five (5) Business
Days prior to the date on which any such proposed purchase or other acquisition
is to be consummated, a certificate of an authorized officer, in form and
substance satisfactory to the Agent, certifying that all of the requirements set
forth in this definition have been satisfied or will be satisfied prior to the
consummation of such purchase or other acquisition.
US-Canada Undrawn Availability Test Amount shall mean a dollar amount equal to
20% of the Maximum US-Canada Revolving Advance Amount.
4.    Amendment of Section 1.2 –Definition of Availability Block. The definition
of Availability Block contained in Section 1.2 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
Availability Block shall mean $5,000,000.00.
5.    Amendment of Section 1.2 – Subsection (d) of the Definition of Change of
Control. Subsection (d) of the definition of Change of Control contained in
Section 1.2 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
(d)    a "change of control" or any comparable term under, and as defined in the
documents governing the 2027 Convertible Notes, the 2021 Convertible Notes or
any other material Indebtedness of the Company shall occur prior to the date
such Indebtedness is repaid or redeemed in accordance with, or to the extent not
prohibited by, the provisions of this Agreement; or
6.    Amendment of Section 1.2 –Definition of Indebtedness. The definition of
Indebtedness contained in Section 1.2 of the Credit Agreement is hereby amended
by inserting the following new sentence at the end of such definition as
follows:
For the avoidance of doubt, the 2021 Convertible Notes Warrant Transaction shall
not constitute Indebtedness.
7.    Amendment of Section 1.2 – Subsection (K) of the Definition of Permitted
Dispositions. Subsection (K) of the definition of Permitted Dispositions
contained in Section 1.2 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
(K)    dispositions, other than those specifically excepted pursuant to
clauses (A) through (J) above, made on or after the First Amendment Closing Date
in an aggregate amount not to exceed $25,000,000; provided that prior to and
after giving effect to any such disposition (i) no Default or Event of Default
exists or is continuing including, without limitation, after giving pro-forma
effect to the exclusion of the assets that are the subject of such disposition
from the US-Canada Formula Amount, the English Formula Amount or the French
Formula Amount, as applicable and (ii) US-Canada Undrawn Availability shall not
be less than the US-Canada Undrawn Availability Test Amount for the thirty (30)
consecutive days e




--------------------------------------------------------------------------------




nding as of the date of the most recently delivered US-Canada Borrowing Base
Certificate.
8.    Amendment of Section 1.2 – Subsection (F) of the Definition of Permitted
Indebtedness. Subsection (F) of the definition of Permitted Indebtedness
contained in Section 1.2 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
(F)    Indebtedness under the 2027 Convertible Notes and the 2021 Convertible
Notes (in each case, including any guaranties thereof and subject to compliance
with Section 7.19);
9.    Amendment of Section 1.2 – Subsection (F) of the Definition of Permitted
Investments. Subsection (F) of the definition of Permitted Investments contained
in Section 1.2 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
(F)    investments under the 2021 Convertible Notes Hedge Transaction, in an
amount not to exceed $20,000,000;
10.    Amendment of Section 1.2 –Definition of Permitted Investments. The
definition of Permitted Investments contained in Section 1.2 of the Credit
Agreement is hereby amended by (i) deleting the "and" at the end of Subsection
(N) of such definition, (ii) deleting the "." at the end of Subsection (O) of
such definition and in its stead inserting "; and", and (iii) inserting the
following new Subsection (P) immediately following Subsection (O) of such
definition as follows:
(P)    investments consisting of Permitted Acquisitions;
11.    Amendment of Section 2.19(b) – Mandatory Prepayments. Section 2.19(b) of
the Credit Agreement is hereby amended and restated in its entirety as follows:
(b)    In the event of the issuance of any Equity Interests by or capital
contributions to any Loan Party (other than any Equity Interests issued in
connection with the issuance of the 2021 Convertible Notes, any conversion of
any of the 2021 Convertible Notes, and/or entry into, exercise, settlement,
early termination or other performance of obligations under (including by
netting or set-off) the 2021 Convertible Notes Call Spread Transaction or
issuances thereunder), such Loan Party shall, no later than ten (10) Business
Days after the receipt by such Loan Party of the net cash proceeds of any
issuance of Equity Interests, repay the Advances under the relevant Facility, in
an amount equal to fifty percent (50%) of such net cash proceeds in the case of
an issuance of Equity Interests by or capital contribution to any Loan Party.
Such repayments will be applied in the same manner as set forth in Section 11.5.
12.    Amendment of Section 5.31 – Other Regulatory Matters. Section 5.31 of the
Credit Agreement is hereby amended by replacing the phrase "Authorized Officer"
with the phrase "authorized officer".




--------------------------------------------------------------------------------




13.    Amendment of Section 7.6 – Capital Expenditures. Section 7.6 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
7.6    Capital Expenditures. Contract for, purchase or make any expenditure or
commitments for Capital Expenditures in any fiscal year in an aggregate amount
for all Loan Parties in excess of $35,000,000.
14.    Amendment of Section 7.7 – Dividends. Section 7.7 of the Credit Agreement
is hereby amended by (i) deleting the "and" at the end of Subsection (c) of such
Section 7.7, (ii) deleting the "." at the end of Subsection (d) of such
Section 7.7 and replacing it with ";", and (iii) inserting the following new
Subsections (e) through (j) immediately following Subsection (d) of such
Section 7.7 as follows:
(e)    any purchase by the Company of a 2021 Convertible Notes Hedge
Transaction; provided that prior to and after giving effect to such purchase
(i) no Default or Event of Default exists or is continuing and (ii) US-Canada
Undrawn Availability shall not be less than the US-Canada Undrawn Availability
Test Amount for the thirty (30) consecutive days ending as of the date of the
most recently delivered US-Canada Borrowing Base Certificate;
(f)    purchases, redemptions or retirements by the Company of any Equity
Interests upon exercise and settlement or termination of the 2021 Convertible
Notes Hedge Transactions;
(g)    distributions on the 2021 Convertible Notes (including, without
limitation, upon conversion thereof); provided that prior to and after giving
effect to such distributions (other than the payment of interest on the 2021
Convertible Notes and/or delivery of common shares of the Company (together with
cash in lieu of any fractional shares) upon any conversion of the 2021
Convertible Notes) (i) no Default or Event of Default exists or is continuing
and (ii) US-Canada Undrawn Availability shall not be less than the US-Canada
Undrawn Availability Test Amount for the thirty (30) consecutive days ending as
of the date of the most recently delivered US-Canada Borrowing Base Certificate;
(h)    purchases, redemptions or other retirements of any shares of common stock
of the Company arising from the conversion of the 2021 Convertible Notes;
provided that prior to and after giving effect to such purchases, redemptions or
retirements (i) no Default or Event of Default exists or is continuing and
(ii) US-Canada Undrawn Availability shall not be less than the US-Canada Undrawn
Availability Test Amount for the thirty (30) consecutive days ending as of the
date of the most recently delivered US-Canada Borrowing Base Certificate;
(i)    repurchases or redemptions by the Company of any Equity Interests in the
Company made with the proceeds of the issuance of the 2021 Convertible Notes;
provided that (i) prior to and after giving effect to such repurchases or
redemptions no Default or Event of Default exists or is continuing, (ii) the
aggregate amount of such repurchases or redemptions shall not exceed $5,000,000
and (iii) US-Canada Undrawn Availability shall




--------------------------------------------------------------------------------




not be less than the US-Canada Undrawn Availability Test Amount for the thirty
(30) consecutive days ending as of the date of the most recently delivered
US-Canada Borrowing Base Certificate; and
(j)    the issuance of, entry into, (including any payments of premiums in
connection therewith), performance of obligations under (including any payments
of interest), and conversion, exercise, repurchase, redemption, settlement or
early termination or cancellation of (whether in whole or in part and including
by netting or set-off) (in each case, whether in cash, common shares of the
Company or any combination thereof) or the satisfaction of any condition that
would permit or require any of the foregoing, any 2021 Convertible Notes, any
2021 Convertible Notes Hedge Transaction and any 2021 Convertible Notes Warrant
Transaction.
15.    Amendment of Section 7.17 – Prepayment of Indebtedness. Section 7.17 of
the Credit Agreement is hereby amended and restated in its entirety as follows:
7.17    Prepayment of Indebtedness. At any time, directly or indirectly, prepay
any Indebtedness in excess of $1,000,000 in the aggregate during the Term,
(other than Indebtedness (a) to Lenders, (b) of a Loan Party to another Loan
Party, (c) of an Excluded Subsidiary to a Loan Party, (d) of an Excluded
Subsidiary to another Excluded Subsidiary, or (e) under the 2027 Convertible
Notes or the 2021 Convertible Notes (including, for the avoidance of doubt,
conversion, exercise, repurchase, redemption, settlement or early termination or
cancellation); provided, that, in each case, prior to and after giving effect to
such prepayment (i) no Default or Event of Default exists or is continuing and
(ii) US-Canada Undrawn Availability shall not be less than the US-Canada Undrawn
Availability Test Amount for the thirty (30) consecutive days ending as of the
date of the most recently delivered US-Canada Borrowing Base Certificate), or
repurchase, redeem, retire or otherwise acquire any Indebtedness of any Loan
Party in excess of $1,000,000 in the aggregate during the Term (other than
Indebtedness (a) of a Loan Party to another Loan Party, (b) of an Excluded
Subsidiary to a Loan Party, (c) of an Excluded Subsidiary to another Excluded
Subsidiary, or (d) under the 2027 Convertible Notes or the 2021 Convertible
Notes; provided, that, in each case, prior to and after giving effect to such
repurchases, redemptions, retirements or acquisitions (i) no Default or Event of
Default exists or is continuing and (ii) US-Canada Undrawn Availability shall
not be less than the US-Canada Undrawn Availability Test Amount for the thirty
(30) consecutive days ending as of the date of the most recently delivered
US-Canada Borrowing Base Certificate). Notwithstanding the above, no European
Loan Party may, at any time that any amount of the European Facility Revolving
Facility Usage is outstanding, directly or indirectly, repay any Indebtedness
other than to another European Loan Party or acquire any Indebtedness other than
of any other European Loan Party unless the European Undrawn Availability at
that time, and immediately after making such repayment, exceeds (and has at all
times in the preceding 30 day period exceeded) $3,000,000.




--------------------------------------------------------------------------------




16.    Amendment of Section 7.19 – Covenants as to Certain Indebtedness. Section
7.19 of the Credit Agreement is hereby amended and restated in its entirety as
follows:
7.19    Covenants as to Certain Indebtedness. Amend or modify any provisions of
the documents governing the 2027 Convertible Notes or the 2021 Convertible
Notes, in each case, in any material and adverse way (with any changes to the
interest rate, redemption requirements, amortization schedule, negative
covenants and events of default deemed to be material for purposes hereof, but
without limiting any other changes which may be material) without providing at
least fifteen (15) calendar days' prior written notice to Agent and Lenders, and
obtaining the prior written consent of the Applicable Required Lenders, it being
understood for the avoidance of doubt, that adjustments, amendments, and
modifications expressly required to be made pursuant to the terms of the 2021
Convertible Notes shall be permitted.
17.    Amendment of Sub-clause (b) of Section 9.5 – Material Occurrences.
Sub-clause (b) of Section 9.5 of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(b) any event which with the giving of notice or lapse of time, or both, would
constitute an event of default under the 2027 Convertible Notes and/or the 2021
Convertible Notes;
18.    Amendment of Section 9.16 – Notices Under Certain Indebtedness Documents.
Section 9.16 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
9.16    Notices Under Certain Indebtedness Documents. At the same time sent or
provided to the holders of the 2027 Convertible Notes and/or the 2021
Convertible Notes (in each case, without duplication), deliver to Agent copies
of all notices and reports provided in connection with the 2027 Convertible
Notes and/or the 2021 Convertible Notes, it being understood that any such
notices or reports that are filed by the Company with the SEC shall be deemed to
be delivered to Agent on the date on which such notices or reports are posted on
the SEC's website at www.sec.gov.
19.    Amendment of Section 10.10 – Cross Default. Section 10.10 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
10.10    Cross Default. Either (x) any specified "event of default" under any
Indebtedness in excess of $1,000,000 (other than the Obligations) of any Loan
Party, or any other event or circumstance which would permit the holder of any
such Indebtedness of any Loan Party to accelerate such Indebtedness (and/or the
obligations of such Loan Party thereunder) prior to the scheduled maturity or
termination thereof, shall occur (regardless of whether the holder of such
Indebtedness shall actually accelerate, terminate or otherwise exercise any
rights or remedies with respect to such Indebtedness), other than any event or
circumstance (including, without limitation, the passage of time) that results
in the 2021 Convertible Notes becoming convertible pursuant to their terms;
provided that, solely to the extent such 2021 Convertible Notes are converted in
connection with such




--------------------------------------------------------------------------------




event or circumstance, prior to and after giving effect to such conversions
(i) no Default or Event of Default exists or is continuing and (ii) US-Canada
Undrawn Availability shall not be less than the US-Canada Undrawn Availability
Test Amount for the thirty (30) consecutive days ending as of the date of the
most recently delivered US-Canada Borrowing Base Certificate or (y) a default of
the obligations of any Loan Party under any other agreement to which it is a
party shall occur which has or is reasonably likely to have a Material Adverse
Effect;
20.    Conditions Precedent. The effectiveness of this Amendment is subject to
the receipt by the Agent of the following items, each in form and content
satisfactory to the Agent:
(a)    the Agent shall have received this Amendment, duly executed by a duly
authorized officer of each of the Loan Parties, each of the applicable Required
Lenders for Eligibility and the Agent;
(b)    no Potential Default or Event of Default shall have occurred; and
(c)    the Borrowers shall have paid all of Agent's costs and expenses
(including Agent's attorneys' fees) incurred in connection with the preparation
of this Amendment.
21.    Representations and Warranties. Each Borrower and each Guarantor
covenants and agrees with and represents and warrants to the Agent, the European
Agent and the Lenders as follows:
(a)    each Borrower's and each Guarantor's obligations under the Credit
Agreement, as modified hereby, are and shall remain secured by the Collateral
pursuant to the terms of the Credit Agreement and the Other Documents;
(b)    each Borrower and each Guarantor possesses all of the powers requisite
for it to enter into and carry out the transactions referred to herein and to
execute, enter into and perform the terms and conditions of this Amendment, the
Credit Agreement and the Other Documents and any other documents contemplated
herein that are to be performed by such Borrower or such Guarantor; and that any
and all actions required or necessary pursuant to such Borrower's or such
Guarantor's organizational documents or otherwise have been taken to authorize
the due execution, delivery and performance by such Borrower and such Guarantor
of the terms and conditions of this Amendment, the Credit Agreement and the
Other Documents, and that such execution, delivery and performance will not
conflict with, constitute a default under or result in a breach of any
applicable law or any agreement, instrument, order, writ, judgment, injunction
or decree to which such Borrower or such Guarantor is a party or by which such
Borrower or such Guarantor or any of its properties are bound, and that all
consents, authorizations and/or approvals required or necessary from any third
parties in connection with the entry into, delivery and performance by such
Borrower and/or such Guarantor of the terms and conditions of this Amendment,
the Credit Agreement, the Other Documents and the transactions contemplated
hereby and thereby have been obtained by such Borrower and such Guarantor and
are in force and effect;
(c)    this Amendment, the Credit Agreement, and the Other Documents constitute
the valid and legally binding obligations of each Borrower and each Guarantor,
enforceable against such Borrower and such Guarantor in accordance with their
respective terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or




--------------------------------------------------------------------------------




similar laws and by general equitable principles, whether enforcement is sought
by proceedings at law or in equity;
(d)    all representations and warranties made by each Borrower and each
Guarantor in the Credit Agreement and the Other Documents are true and correct
in all material respects as of the date hereof, with the same force and effect
as if all such representations and warranties were fully set forth herein and
made as of the date hereof and each Borrower and each Guarantor has complied
with all covenants and undertakings in the Credit Agreement and the Other
Documents;
(e)    this Amendment is not a substitution, novation, discharge or release of
any Borrower's or any Guarantor's obligations under the Credit Agreement or any
of the Other Documents, all of which shall and are intended to remain in full
force and effect;
(f)    no Event of Default or Potential Default has occurred and is continuing
under the Credit Agreement or the Other Documents; there exist no defenses,
offsets, counterclaims or other claims with respect to any Borrower's or any
Guarantor's obligations and liabilities under the Credit Agreement or any of the
Other Documents; and
(g)    each Borrower and each Guarantor hereby ratifies and confirms in full its
duties and obligations under the Credit Agreement, the Guaranty Agreement, and
the Other Documents applicable to it, each as modified hereby.
22.    Reimbursement of Expenses. The Borrowers, jointly and severally, shall
pay or cause to be paid to the Agent all costs and expenses accrued through the
date hereof and the costs and expenses of the Agent including, without
limitation, fees of the Agent's counsel in connection with this Amendment.
23.    Document References. As used in the Credit Agreement and each of the
Other Documents, the terms "this Credit Agreement", "herein", "hereinafter",
"hereto", "hereof", and words of similar import shall, unless the context
otherwise requires, mean the Credit Agreement as amended and modified by this
Amendment. The term "Other Documents" as defined in the Credit Agreement shall
include this Amendment.
24.    Integration. This Amendment, together with the Credit Agreement and the
Other Documents, constitutes the entire agreement and understanding among the
parties relating to the subject matter hereof, and supersedes all prior
proposals, negotiations, agreements and understandings relating to such subject
matter. In entering into this Amendment, each Borrower and each Guarantor
acknowledges that it is relying on no statement, representation, warranty,
covenant or agreement of any kind made by Agent or any Lender or any employee or
agent of Agent or any Lender, except for the agreements of Agent and the Lenders
set forth herein. This Amendment shall be construed without regard to any
presumption or rule requiring that it be construed against the party causing
this Amendment or any part hereof to be drafted.
25.    Successors and Assigns. This Amendment shall apply to and be binding upon
the Borrowers and the Guarantors in all respects and shall inure to the benefit
of each of the other parties hereto and their respective successors and assigns,
provided that none of the Borrowers nor the Guarantors may assign, transfer or
delegate its duties and obligations hereunder. Nothing expressed or referred to
in this Amendment is intended or shall be construed to give any person or entity
other than the parties hereto a legal or equitable right, remedy or claim under
or with respect to this Amendment, the Credit Agreement or any Other Documents,
it being the intention of the parties hereto that this Amendment and all of its
provisions and conditions are for the sole and exclusive benefit of the parties
hereto.




--------------------------------------------------------------------------------




26.    Severability. If any one or more of the provisions contained in this
Amendment, the Credit Agreement, or the Other Documents shall be held invalid,
illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions contained in this Amendment, the
Credit Agreement or the Other Documents shall not in any way be affected or
impaired thereby, and this Amendment, the Credit Agreement and the Other
Documents shall otherwise remain in full force and effect.
27.    Further Assurances. Each Borrower and each Guarantor agrees to execute
such other and further documents and instruments as Agent may request to
implement the provisions of this Amendment.
28.    Governing Law. This Amendment will be governed by the internal laws of
the State of New York without reference to its conflicts of law principles.
29.    Waiver and Release. Each Borrower and each Guarantor, by signing below,
hereby waives and releases Agent, the European Agent, Issuer and each of the
Lenders and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries from any and all claims, offsets, defenses and
counterclaims of which any Borrower or any Guarantor is aware, such waiver and
release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.
30.    Counterparts; Electronically Delivered Signatures. This Amendment may be
executed in any number of counterparts each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute but one and the
same instrument. Delivery of executed signature pages hereof by facsimile or
other means of electronic transmission from one party to another shall
constitute effective and binding execution and delivery thereof by such party.
Any party that delivers its original counterpart signature to this amendment by
facsimile transmission hereby covenants to deliver its original counterpart
signature promptly thereafter to the Agent.
31.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT, THE CREDIT AGREEMENT OR ANY OTHER DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOLLOW]






--------------------------------------------------------------------------------




Each of the parties has signed this Amendment as of the day and year first above
written.
 
US BORROWERS:


 
Invacare Corporation, an Ohio corporation




By:  /s/ Robert K. Gudbranson
Name: Robert K. Gudbranson
Title: Senior Vice President, Chief Financial Officer and Treasurer
 
 
 
Freedom Designs, Inc., a California corporation
Alber USA, LLC, an Ohio limited liability company
The Aftermarket Group, Inc., a Delaware corporation
Medbloc, Inc., a Delaware corporation




By:  /s/ Robert K. Gudbranson
Name: Robert K. Gudbranson
Title: Vice President and Treasurer
 
 
 
Garden City Medical Inc., a Delaware corporation




By:  /s/ Robert K. Gudbranson
Name: Robert K. Gudbranson
Title: Treasurer
 
 
 
Invacare Continuing Care, Inc., a Missouri corporation




By:  /s/ Robert K. Gudbranson
Name: Robert K. Gudbranson
Title: Vice President







--------------------------------------------------------------------------------




 
US GUARANTORS:


 
Adaptive Switch Laboratories, Inc., a Texas corporation
The Helixx Group, Inc., an Ohio corporation
Invacare Credit Corporation, an Ohio corporation
Invacare International Corporation, an Ohio corporation
Invacare Holdings, LLC, an Ohio limited liability company
Invacare Florida Holdings, LLC, a Delaware limited liability company
Invacare Florida Corporation, a Delaware corporation
Invamex Holdings LLC, a Delaware limited liability company




By:  /s/ Robert K. Gudbranson
Name: Robert K. Gudbranson
Title: Vice President and Treasurer


 
Invacare Canadian Holdings, Inc., a Delaware corporation
Invacare Canadian Holdings, LLC, a Delaware limited liability company
Invacare Canada Finance, LLC, a Delaware limited liability company


By:  /s/ Robert K. Gudbranson
Name: Robert K. Gudbranson
Title: President











--------------------------------------------------------------------------------






 
CANADIAN BORROWERS:
 
 
 
Invacare Canada L.P., an Ontario limited partnership, by its general partner,
Invacare Canada General Partner Inc.
Carroll Healthcare L.P., an Ontario limited partnership, by its general partner,
Carroll Healthcare General Partner, Inc.
Motion Concepts L.P., an Ontario limited partnership, by its general partner,
Carroll Healthcare Inc.
Perpetual Motion Enterprises Limited, an Ontario corporation
By:  /s/ Robert K. Gudbranson
Name: Robert Gudbranson
Title: Vice President and Treasurer
 
 
 
CANADIAN GUARANTORS:
 
Carroll Healthcare General Partner, Inc., an Ontario corporation
Carroll Healthcare Inc., an Ontario corporation
Invacare Canada General Partner Inc., a Canada corporation
By:  /s/ Robert K. Gudbranson
Name: Robert Gudbranson
Title: Vice President and Treasurer









--------------------------------------------------------------------------------






 
ENGLISH BORROWERS:


 
Invacare Limited, a company incorporated in England and Wales with company
number 05178693




By:  /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: Director



 
ENGLISH GUARANTORS:
 
Invacare Limited, a company incorporated in England and Wales with company
number 05178693




By:  /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: Director
 
 
 
Invacare UK Operations Limited, a company incorporated in England and Wales with
company number 03281202




By:  /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: Director











--------------------------------------------------------------------------------




 
FRENCH BORROWERS:


 
Invacare Poirier SAS




By:  /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: President Duly Authorised



 
FRENCH GUARANTORS:
 
 
 
Invacare Poirier SAS




By:  /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: President Duly Authorised
 
 
 
Invacare France Operations S.A.S.




By:  /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: President Duly Authorised







.




--------------------------------------------------------------------------------






 
PNC BANK, NATIONAL ASSOCIATION,
as Lender and as Agent
 
 
 
By: /s/ Todd Milenius
Name:    Todd Milenius
Title:    Vice President







--------------------------------------------------------------------------------






 
KEYBANK NATIONAL ASSOCIATION, 
as Lender
 
 
 
By: /s/ Jonathan Roe
Name:    Jonathan Roe
Title:    Vice President







--------------------------------------------------------------------------------




 
JPMORGAN CHASE BANK, N.A., 
as Lender
 
 
 
By: /s/ Lisa A. Morrison
Name:    Lisa A. Morrison
Title:    Authorized Officer

 
J.P. MORGAN EUROPE LIMITED,
as Lender
 
 
 
By: /s/ Matthew Sparkes
Name:    Matthew Sparkes
Title:    Vice President







--------------------------------------------------------------------------------




 
CITIZENS BUSINESS CAPITAL, A DIVISION OF CITIZENS ASSET FINANCE, INC., 
as Lender
 
 
 
By: /s/ David Slattery
Name:    David Slattery
Title:    Vice President





